Case: 18-40957      Document: 00514966921         Page: 1    Date Filed: 05/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                              FILED
                                    No. 18-40957                            May 22, 2019
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROEL RUBEN RAMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:18-CR-69-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Roel Ruben Ramos was convicted of possession with the intent to
distribute 100 kilograms or more of marijuana and was sentenced to 87 months
of imprisonment, to be followed by four years of supervised release. On appeal,
he contends that his conviction was not supported by an adequate factual basis
because the Government did not meet its obligation to prove that he had
knowledge of the quantity of the controlled substance involved in his offense.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40957   Document: 00514966921    Page: 2   Date Filed: 05/22/2019


                               No. 18-40957

      As Ramos concedes, his sole appellate argument is foreclosed by United
States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which determined
that Flores-Figueroa v. United States, 556 U.S. 646 (2009), did not overturn
United States v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the
Government is not required to prove knowledge of the drug quantity as an
element of a 21 U.S.C. § 841 offense. The Government thus did not have to
prove that Ramos knew the quantity of the controlled substance involved in
his offense.
      Accordingly, Ramos’s unopposed motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                     2